DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 04/27/2020.  In virtue of this filing, claims 1-13 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 04/27/2020 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livernois (US Pub. No.: 2015/0257288).
Regarding claim 1, Livernois teaches an apparatus for securing a handheld device (see figures 1A-1B), comprising:

a securement portion having a bottom that is flush with the bottom portion of the attachment body (see figures 1A-1B, 4, sleeve 18, 20, [0020]);
wherein the securement portion has an aperture in the bottom of the securement portion leading into an opening that is enclosed by a top of the securement portion (see figures 1A-1B, 4, sleeve 18, 20, [0020]); and
wherein the flat bottom portion of the attachment body is configured to be attached to a handheld device such that the aperture is sealed when the attachment body is connected to the handheld device (see figures 1A-1B, 4, sleeve 18, 20, [0020]).
Regarding claim 2, Livernois further teaches the attachment body is disc-shaped (see figures 1A-1B, base 12, [0020]).
Regarding claim 3, Livernois further teaches a diameter of the attachment body ranges, and a thickness of the attachment body ranges (see figure 9, base 12 has a diameter of the attachment body ranges, and a thickness of the attachment body ranges). It appear to examiner that select a diameter of the attachment body ranges from approximately 0.5 inches to approximately 3 inches, and a thickness of the attachment body ranges from approximately .01 inches to approximately 0.5 inches would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Regarding claim 4, Livernois further teaches the side portion extends higher than a top portion of the attachment body creating a lip between the side portion and the 
Regarding claim 6, Livernois further teaches the opening of the securement portion is configured to secure a bracelet to the attachment body (see figure 9, sleeve 18 or 20 has the opening to secure the rings 14 or 16 to the base 12).
Regarding claim 10, Livernois further teaches the flat bottom portion of the attachment body is configured to be connected to a back side of the handheld device (see figures 1A, 4, base 12, [0024]).
Regarding claim 11, Livernois further teaches an adhesive provided on the flat bottom portion of the attachment body to secure the attachment body to the handheld device (see figures 1A, 4, base 12, [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livernois (US Pub. No.: 2015/0257288) in view of VanTassell et al. (US Patent No.: 10,419,054, hereinafter, “VanTassell”).
Regarding claim 5, Livernois disclosed invention, but fails to teach a design provided on the top portion of the attachment body. However, VanTassell teaches a design provided on the top portion of the attachment body (see figure 1, holder 10, LOGO 70, the ring 50, col.6, ln.28-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of VanTassell into view of Livernois in order to market or promote the company name or product as suggested by VanTassell at col.4, ln.5-12.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livernois (US Pub. No.: 2015/0257288) in view of Gluck (US Pub. No.: 2019/0208046).
Regarding claim 7, Livernois disclosed invention, but fails to teach the securement portion is connected to the side portion of the attachment body. However, Gluck teaches the securement portion is connected to the side portion of the attachment body (see figures 9-12, AP, ring, securement portion read on RMP, [0054]).
before the effective filing date of the claimed invention to incorporate the teaching of Gluck into view of Livernois in order to secure the ring to the AP portion.
Regarding claim 8, Gluck further teaches the securement portion is integral with the attachment body (see figures 9-12, AP portion, securement portion read on RMP, [0054]).
Regarding claim 9, Gluck further teaches the top of the securement portion has a curved surface and the opening is curved (see figures 9-12, securement portion read on RMP, [0054]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livernois (US Pub. No.: 2015/0257288) in view of Shannon (US Pub. No.: 2019/0257466).
Regarding claim 12, Livernois disclosed invention, but fails to teach a removable film provided on the adhesive on the flat bottom portion of the attachment body. However, Shannon teaches a removable film provided on the adhesive on the flat bottom portion of the attachment body (see figures 3-4, remove film 18, adhesive 14b, [0061-0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shannon into view of Livernois in order to protect the adhesive from dirty.
Regarding claim 13, Shannon further teaches the adhesive is reusable such that the flat bottom portion of the attachment body can be removed from the handheld 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TUAN PHAM/           Primary Examiner, Art Unit 2649